DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-20 in the reply filed on October 17th, 2022 is acknowledged.  Non-elected claims 1-15 have been cancelled by the Applicant.  Newly added claims 21-35 belong to elected Group II.
Information Disclosure Statement
The IDS filed on 07/13/2021, 04/01/2022, 09/23/2022, 10/10/2022 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for forming an upper conductive structure having multilayer stack to decrease fabrication costs and increase performance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andry et al. (U.S. Pub. 2018/0211924).
In re claim 24, Andry discloses a method for forming an integrated chip, the method comprising forming an interconnect structure 32 over a semiconductor substrate 10 (see paragraphs [0029]-[0033] and fig. 7), wherein the interconnect structure comprises a conductive wire 32 (see paragraph [0033] and fig. 7); forming an upper dielectric structure 34/40 on the interconnect structure 32 (see paragraphs [0035]-0036] and fig. 7); depositing a first conductive layer 50 on the upper dielectric structure 34/40 (see paragraph [0037] and fig. 7) and a dielectric layer 60 on the first conductive layer 50 (see paragraph [0039] and fig. 8); and forming a second conductive layer 64 on the dielectric layer 60 (see paragraph [0042] and fig. 8), wherein the second conductive layer 64 comprises a middle conductive segment extending through the first conductive layer 50, the dielectric layer 60, and the upper dielectric structure 34/40 to contact the conductive wire 32 (see paragraphs [0044]-[0047] and fig. 8).

    PNG
    media_image1.png
    456
    876
    media_image1.png
    Greyscale

In re claim 25, as applied to claim 24 above, Andry discloses wherein the method further comprising performing an etching process on the first conductive layer 50, the dielectric layer 60, and the second conductive layer 64 to form an upper conductive structure 64 over the conductive wire 32 (see paragraphs [0038], [0040], [0041] and figs. 3-8).  Notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Therefore, since the claimed invention does not specify if the etching process on the first conductive layer, the dielectric layer, and the second conductive layer is performed at the same time or at different time.  Examiner tails to position that the etching process can be performed at a different time.
In re claim 26, as applied to claim 25 above, Andry discloses wherein the etching process comprises performing a first etch on the first conductive layer, a second etch on the dielectric layer, and a third etch on the second conductive layer (see paragraphs [0038], [0040], [0041] and figs. 3-8).  
Claim(s) 31 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takewaki et al. (U.S. Pub. 2004/0188851).
In re claim 31, Takewaki discloses a method for forming an integrated chip, the method comprising: depositing an upper dielectric structure 114 (see paragraph [0058] and fig. 5B) over a conductive wire 112 (see paragraph [0058] and fig. 5B); depositing a conductive masking layer 121 over the upper dielectric structure 114 (see paragraph [0059] and fig. 5D); depositing a dielectric masking layer 118 on the conductive masking layer 121 (see paragraph [0063] and fig. 5D); forming an opening 119 in the dielectric masking layering 118, the conductive masking layer 121, and the upper dielectric structure 114 (see paragraph [0065] and figs. 5D and 6); and forming a conductive layer lining 120 the opening 119, wherein the conductive layer 120 overlies the dielectric masking layer 118 and is electrically coupled to the conductive wire 112, and wherein the conductive layer 120 directly contacts inner sidewalls of the conductive masking 121 layer and inner sidewalls of the dielectric masking layer 118 (see paragraph [0075] and fig. 6).

    PNG
    media_image2.png
    647
    861
    media_image2.png
    Greyscale

In re claim 35, as applied to claim 31 above, Takewaki discloses wherein the method further comprising forming a bond bump structure 120 over the conductive layer, wherein the bond bump structure 120 continuously extends from above a top surface of the conductive layer (see paragraph [0075] and fig. 6, note that, the conductive layer is a lower portion of bump structure 120).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andry et al. (U.S. Pub. 2018/0211924).
In re claim 27, as applied to claim 26 above, Andry specifically discloses in paragraphs [0035], [0038], [0053], [0056] that the etching processes of the first conductive layer, the dielectric layer, and the second conductive layer can be either a dry etch such as RIE or a wet etch.  Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art based on the teaching of Andry to select appropriate etchant for the first etch, the second etch, and the third etch, such that wherein the first etch and the third etch utilize a first etchant, and wherein the second etch utilizes a second etchant different from the first etchant.
In re claim 28, as applied to claim 26 above, Andry discloses wherein the first etch, the second etch, and the third etch respectively comprise a wet etch (see paragraphs [0035], [0038], [0053], [0056]).  Note that, since Andry discloses that the etching processes can be either a dry etch or a wet etch, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art based on the teaching of Andry to select wet etching technique for the first etch, the second etch, and the third etch.
In re claim 29, as applied to claim 26 above, Andry discloses wherein the first etch, the second etch, and the third etch respectively comprise a dry etch (see paragraphs [0035], [0038], [0053], [0056]).  Note that, since Andry discloses that the etching processes can be either a dry etch or a wet etch, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art based on the teaching of Andry to select dry etching technique for the first etch, the second etch, and the third etch.
In re claim 30, as applied to claim 26 above, Andry specifically discloses in paragraphs [0035], [0038], [0053], [0056] that the etching processes of the first conductive layer, the dielectric layer, and the second conductive layer can be either a dry etch such as RIE or a wet etch.  Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art based on the teaching of Andry to select appropriate etchant for the first etch, the second etch, and the third etch, so that wherein the first etch and the second etch respectively comprise a wet etch, wherein the third etch comprises a dry etch.
					Allowable Subject Matter
Claims 16-23 are allowed over prior art of record.
Claims 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 16 as a whole taken alone or in combination, in particular, prior art of record does not teach “wherein the patterning process forms a metal oxide along a top surface of the conductive wire, performing a cleaning process on the dielectric layer and the conductive wire to remove the metal oxide from along the top surfaces of the conductive wire, and etching the second conductive layer, the dielectric layer, and the first conductive layer to form an upper conductive structure over the conductive wire", as recited in independent claim 16.
Claims 17-23 also allowed as being directly or indirectly dependent of the allowed independent base claim.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chu et al.		U.S. Patent 11,211,352	Dec. 28, 2021.
Yeh et al.		U.S. Pub. 2021/0351142	Nov. 11, 2021.
Su et al.		U.S. Pub. 2019/0096831	Mar. 28, 2019.
Ko et al.		U.S. Patent 8,993,436	Mar. 31, 2015.
Wang			U.S. Pub. 2014/0116760	May 1, 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892